      Case 7:15-cv-05592-NSR-LMS Document 85 Filed 05/12/20 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

  RAMIRO LEMUS, on behalf of himself and all others
  similarly situated,
                                                                      15CV5592 (NSR)(LMS)
                                 Plaintiff,
                  - against -                                                  ORDER
  TODD PEZZEMENTI and NORTHERN TREE
  SERVICE,

                                 Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J.

       On April 1, 2020, this Court issued an Order for Plaintiff to show cause "why the

undersigned should not issue a Report and Recommendation recommending that Judge Román

deny Plaintiff's request for the entry of a default judgment awarding him money damages in the

above-referenced action." Docket # 81. In response to Plaintiff's explanation for his failure to

file his inquest submission in a timely fashion and request for additional time to meet with his

clinical neuropsychologist in connection with his inquest submission, the Court issued a second

Order on April 9, 2020, directing "that Plaintiff shall provide the Court with an update 30 days

from the date hereof, informing the Court as to Plaintiff's ability to meet with his clinical

neuropsychologist and when such appointment will be scheduled to occur." Docket # 83. The

Court further ordered that "Plaintiff must provide the Court with an explanation as to why he is

unable to meet with his clinical neuropsychologist remotely, even though he needs a translator,

who may participate remotely as well." Id. Over 30 days have passed since the Court issued its

second Order, and to date, Plaintiff has neither filed anything nor contacted the Court in any

other manner.
      Case 7:15-cv-05592-NSR-LMS Document 85 Filed 05/12/20 Page 2 of 2



          This case is now almost five years old. The time for further delay is long past, also long

past is the time when the Court can accept counsel's failure to abide by the Court's orders.

Accordingly, Plaintiff is once again ordered to show cause by no later than May 19, 2020,

why the undersigned should not issue a Report and Recommendation recommending that Judge

Román deny Plaintiff's request for the entry of a default judgment awarding him money damages

in the above-referenced action. Plaintiff shall provide in any response to this Order an

explanation for his inability to meet with his clinical neuropsychologist either in person or

remotely within 30 days from the date hereof. Plaintiff's failure to provide such an explanation

shall likewise result in the issuance of a Report and Recommendation recommending that Judge

Román deny Plaintiff's request for the entry of a default judgment awarding him money damages

in the above-referenced action. There will be no further extensions of time beyond that included

herein.

Dated: May 12, 2020
       White Plains, New York

                                                SO ORDERED,


                                                __________________________________________
                                                Lisa Margaret Smith
                                                United States Magistrate Judge
                                                Southern District of New York




                                                   2
